Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1-20 are presented for the examination. 
                                           Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

2. Claims 1, 2, 9, 10 , 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over AbiEzzi(US 20200403871 A1) in view of Lifshitz( US 20190380037 A1) in view of SHARMA(US 20150134761 A1) and further in view of SEED(US 20180270295 A1) . 

As to claim 1, AbiEzzi teaches analyzing sensor data collected by an IoT device to evaluate predefined anomaly criteria( The manufacturers of the IoT objects 190 can also program or otherwise design the IoT objects 190 to locally process the data captured by local sensors of the IoT objects 190, to determine whether or not the data is within normal or anomalous ranges, para[0026], ln 1-5). 
AbiEzzi does not teach dynamically assigning the IoT device a condition indicator, the condition indicator being based on the evaluation of the predefined anomaly criteria and indicative of detection or non-detection of one or more potential anomalies; and selectively implementing an IoT event scheme based on the dynamically-assigned condition indicator. However, Lifshitz teaches dynamically assigning the IoT device a condition indicator, the condition indicator being based on the evaluation of the predefined anomaly criteria and indicative of detection or non-detection of one or more potential anomalies; and selectively implementing an IoT event prioritization scheme based on the dynamically-assigned condition indicator( pre-defined threshold values or ranges-of-values, and/or may perform Machine Learning (ML) processes of such data, in order to determine that the number (the quantity) and/or the frequency of such monitored control messages is excessively high and/or irregular and/or abnormal and thus indicates that the IoT device is infected and/or compromised and/or malfunctioning, para[0157], ln 17-25/ regard to a large number of connected IoT devices, with various different profiles and in real-time; and thus, Random Forest methods may be suitable for the task, providing better performance and/or adequate accuracy. In a demonstrative embodiment, the Prediction is calculated as: 
P = .Math. i = 1 n .Math. ( 1 m .Math. .Math. j = 1 m .Math. W j ( x i , x ′ ) ) .Math. y i 
={“Green”,“Yellow”,“Red”} wherein “Green” indicates that no anomaly or abnormality or irregularity is currently detected; “Yellow” indicates that a low-level or minor anomaly or abnormality or irregularity is detected, and thus attention may be required (e.g., the IoT device is exhibiting a number of connections or transmissions or payload- size that is greater by no more than N percent from its pre-defined authorized limit; such as, N being 5 or 12 or other suitable value); “Red” indicates that a high-level or major anomaly or abnormality or irregularity is detected and that attention is certainly required (e.g., the IoT device is exhibiting a number of connections or transmissions or payload-size that is greater by N percent or more from its pre-defined authorized limit), para[0175- para[0177]/ based on other indicators for irregularity of values or ranges-of-values; and a notification is generated with regard to such flagged IoT device, e.g., for further manual and/or automatic handling, for initiating attack mitigation operations, for remote de-activation or remote pausing of the IoT device, or the like, para[0041], ln 19-20/ corresponding pre-defined normal-operation range-of-values represented as a pair of minimum value and maximum value, para[0211] ). 
It would have been obvious to one of the ordinary skill in the art to modify the teaching of AbiEzzi with Lifshitz incorporate the feature of dynamically assigning the IoT device a condition indicator, the condition indicator being based on the evaluation of the predefined anomaly criteria and indicative of detection or non-detection of one or more potential anomalies; and selectively implementing an IoT event scheme based on the dynamically-assigned condition indicator because this monitors data traffic, operations-and-management traffic, and control messages, that relate to cellular communication between an IoT device and a core cellular network. 
AbiEzzi and Lifshitz do not teach selectively implementing an IoT event prioritization. However, Shamar teaches implementing an IoT event prioritization( IoT SuperAgent may generally monitor an IoT environment in a substantially continuous manner at block 610 to receive activity[IoT event prioritization] and/or proximity indicators from any IoT devices within the IoT environment that detect active and/or passive interactions associated with a user and further to receive notifications from any IoT devices within the IoT environment (e.g., IoT devices that detect emergency or other high-priority events[IoT event prioritization] or state changes). As such, in response to receiving activity and/or proximity indications reported from one or more IoT devices at block 620, the IoT SuperAgent may appropriately update[implementing] an activity [IoT event prioritization]and proximity trail associated with the user at block 630, para[0077], ln 3-30). 
It would have been obvious to one of the ordinary skill in the art to modify the teaching of AbiEzzi and Lifshitz with Shamar to incorporate the feature of implementing an IoT event prioritization because this manages the IoT environment may receive one or more messages, actions, or responses that indicate detected activity or detected proximity associated with one or more users from one or more IoT devices in the IoT environment. 
AbiEzzi and Lifshitz with Shamar do not teach selectively implement an IoT event prioritization scheme  based on the dynamically-assigned condition indicator, the IoT event prioritization scheme defining a prioritization order for handling different types of IoT events. However, Seed teaches  event prioritization scheme  based on the dynamically-assigned condition indicator , the IoT event prioritization scheme defining a prioritization order for handling different types of IoT events( In step 10 of FIG. 22, the DSLT-MF 1204[the IoT event prioritization scheme] on the IoT Server detects that all the targeted DSLT-CFs 1208 and 1210 (i.e. both IoT Devices 1234 and 1236) have responded that they have successfully locked the targeted resources, para[0327], ln 1-12/ The following DSLT scheduling functionality 1310 may be used. [0286] 1) A DSLT-MF 1204  may coordinate the reachability schedules of IoT devices which are the targets of DSLTs to help ensure that all the required devices are online and available, para[0285], ln 1-15/ These policies may be used to configure rules that control how a DSLT-MF 1204  prioritizes and ranks the processing of DSLT or DSLT sequences with respect to each other, para[0273], ln 12-28/ distributed service layer transaction (DSLT) service, para[0003], ln 5-15/ The server 1102 may be an IoT server 1102 with a service layer containing the DSLT service, para[0116], ln 1-16/ These policies may be used to configure rules that control how a DSLT-MF 1204[the IoT event prioritization scheme] prioritizes and ranks the processing of DSLT or DSLT sequences with respect to each other, para[0276], ln 1-10/  the DSLT-MF 1204 [the IoT event prioritization scheme ]uses the priority and schedule information to rank and order the execution of DSLT-TRIGGER requests with respect to each other, para[0297], ln 14-26/ the DSLT-MF 1204[the IoT event prioritization scheme] uses the priority information to rank and order the execution of DSLT-SEQ-TRIGGER requests with respect to each other, para[0323], 23-45/ In step 10 of FIG. 22, the DSLT-MF 1204[the IoT event prioritization scheme] on the IoT Server detects that all the targeted DSLT-CFs 1208 and 1210 (i.e. both IoT Devices 1234 and 1236) have responded that they have successfully locked[a condition indicator] the targeted resources. As a result, the DSLT-MF 1204[the IoT event prioritization scheme] determines[ selectively] that it[the IoT event prioritization scheme] may proceed to instruct the targeted DSLT-CF 1210 to execute the transaction, para[0327], ln 1-25 ). 
It would have been obvious to one of the ordinary skill in the art to modify the teaching of AbiEzzi, Lifshitz and Shamar  with Seed to incorporate the feature of the IoT event prioritization scheme defining a prioritization order for handling different types of IoT events because this efforts have been made to address transaction processing in the context of machine-to-machine (M2M) or Internet of things (IoT) networks. 
 
As to claim 2, Lifshitz teaches the condition indicator is a number indicative of a criticality of one or more detected potential anomalies( determine that the number (the quantity) and/or the frequency of such monitored control messages is excessively high and/or irregular and/or abnormal and thus indicates that the IoT device is infected and/or compromised and/or malfunctioning, para[0158], 19-30). 
As to claims 9, 10, 17, 18, they are rejected for the same reasons as to claims 1, 2 above. 

3. Claims 3, 4, 5, 6, 7,11-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over AbiEzzi(US 20200403871 A1) in view of Lifshitz(US 20200403871 A1) and further in view of SHARMA(US 20150134761 A1) in view of SEED(US 20180270295 A1) and further in view of Chen(US 20170235783 A1). 

As to claim 3, AbiEzzi , Lifshitz , Shamar, Seed do not teach assigning an event priority to each event message that is generated by the IoT device, selectively processing a subset of IoT events for which the assigned event priority satisfies a priority threshold while postponing processing of other IoT events for which the assigned event priority does not satisfy the priority threshold. However, Chen teaches assigning an event priority to each event message that is generated by the IoT device, selectively processing a subset of IoT events for which the assigned event priority satisfies a priority threshold while postponing processing of other IoT events for which the assigned event priority does not satisfy the priority threshold( execution module 720 may prioritize actions and then execute the higher priority actions associated with the same IoT devices 110 or related IoT devices 110 (e.g., an air conditioner and a fan in the ICU unit). Action execution module 720 may produce an action based on a multistage process to ensure scalable and efficient way of processing events. For example, action execution module 720 may apply different action queue phases associated with particular IoT devices 110 and compare the results of different combinations of actions to determine whether a particular action should be executed. Only actions without conflicts with prior actions (or higher priority actions) may be sent to final action executor 180 for execution and implementation, para[0064]/ Conflict resolution module 710 may ensure that actions generated from lower priority rules may only be executed when a higher priority conflicting rule is not in effect for the IoT device 110. For example, if rule 1 is in effect and a threshold trigger for rule 2 is met, the action associated with rule 2 will not be triggered, para[0063], ln 1-10).
 It would have been obvious to one of the ordinary skill in the art to modify the teaching of AbiEzzi , Lifshitz, Shamar and Seed with Chen to incorporate the feature of assigning an event priority to each event message that is generated by the IoT device, selectively processing a subset of IoT events for which the assigned event priority satisfies a priority threshold while postponing processing of other IoT events for which the assigned event priority does not satisfy the priority threshold because this resolves the conflicts in the list of actions based on a multi-phase queue 
As to claim 4, Chen teaches assigning an event priority to each event message that is generated by the IoT device, wherein selectively implementing the IoT event prioritization scheme further comprises: selectively implementing one or more rules governing transmission of outgoing event messages based on the event priority assigned to each of the event messages( an action generated from a low priority rule may be overridden by an action generated based on a higher priority rule. Conflict resolution module 710 may process rule conflict based on a flow of the list of actions through a sequence of ordered queues (e.g., action queue phases 170-1 to 170-n, as shown in FIG. 1) with decreasing priority, para[0061], ln 9-19). 
As to claim 5, Chen teaches the IoT event prioritization scheme provides for preventing transmission of a greater number of event messages when the condition indicator is indicative of a higher criticality than when the condition indicator is indicative of a lower criticality( high priority task executors 160 may be assigned for processing of particular readings from IoT devices 110. Data dispatchers 150 may potentially assign processing to these high priority task executors 160 based on the priority or critical aspects of the IoT devices 100. Data dispatchers 150 may limit the amount of processing or number of events assigned for processing by the high priority task executors 160. Low priority processing may be sent to another set of task executors 160 for parallel processing in a manner that maximizes the processing of the readings/events while processing critical events, para[0057]) . 
As to claim 6, Chen teaches selectively implementing the IoT event prioritization scheme further comprises: selectively implementing a set of rules governing execution of commands received by the IoT device( All rules may potentially be executed in parallel. Conflict resolution module 710 may ensure that actions generated from lower priority rules may only be executed when a higher priority conflicting rule is not in effect for the IoT device 110. For example, if rule 1 is in effect and a threshold trigger for rule 2 is met, the action associated with rule 2 will not be triggered. For example, a high priority rule in an intensive care unit (ICU) may require keeping the fan off at all times except when overridden based on specific particular instructions, para[0063], ln 1-25) 
As to claim 7, Chen teaches selectively implementing the IoT event prioritization scheme includes: selectively executing some incoming commands while declining to execute other incoming commands based on a command priority associated with each command( execution module 720 may prioritize actions and then execute the higher priority actions associated with the same IoT devices 110 or related IoT devices 110 (e.g., an air conditioner and a fan in the ICU unit), para[0064], ln 1-6). 
As to claim 11, 12, 13, 14, 19, 20, they are rejected for the same reasons as to claims 3, 4 , 5, 6 above. 
As to claim 15, Chen teaches device condition compute engine is configured to implement the IoT event prioritization scheme by selectively executing some incoming commands while declining to execute other incoming commands based on a command priority associated with each command( execution module 720 may prioritize actions and then execute the higher priority actions associated with the same IoT devices 110 or related IoT devices 110 (e.g., an air conditioner and a fan in the ICU unit), para[0064], ln 1-6). 

4. Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over AbiEzzi(US 20200403871 A1) in view of Lifshitz(US 20200403871 A1) in view of SHARMA(US 20150134761 A1) and in view of Chen(US 20170235783 A1) in view of SEED(US 20180270295 A1)  and further in view of ZHAO(US 20210399986 A1). 

As to claim 8 AbiEzzi , Lifshitz , Shamar , Chen and Seed do not teach the command priority is determined based on a flag received in association with each of the incoming commands. However, Zhao teaches the command priority is determined based on a flag received in association with each of the incoming commands(the priority of the resource transmission request can be determined according to the priority of the resource to be transmitted. In the IOT system, the priority of each resource can be set. For example, if the resource transmission request involves a resource whose operation priority is greater than a certain threshold (e.g., 30), the priority of the resource transmission request can be set to the highest priority. If the resource transmission request involves a resource whose operation priority is within a certain range (e.g., 20-30), the priority of the resource transmission request can be set to the second highest priority. If the resource transmission request involves a resource whose operation priority is lower than a certain threshold (e.g., 20), the priority of the resource transmission request can be set to the lowest priority, para[0048], ln 1-35). It would have been obvious to one of the ordinary skill in the art to modify the teaching of AbiEzzi , Lifshitz and Shamar and Chen to incorporate the feature of the command priority is determined based on a flag received in association with each of the incoming commands because this achieves information , remote management control, and intelligent network is gradually maturing. 
As to claim 16, it is rejected for the same reason as to claim 7 above.
Response to the argument: 

29.	Applicant amendment filed on 9/03/04 has been considered but they are not persuasive: 


Applicant argued in substance that : 
 (1)  “ the cited references fail to disclose or suggest at least "selectively implementing an IoT event prioritization scheme based on the dynamically- assigned condition indicator, the IoT event prioritization scheme defining a prioritization order for handling different types of IoT events," as recited in claim 1”
 
30.	 Examiner respectfully disagreed with Applicant's remarks:
               As to the point (1), Seed teaches the IoT event prioritization scheme defining a prioritization order for handling different types of IoT events( In step 10 of FIG. 22, the DSLT-MF 1204[the IoT event prioritization scheme] on the IoT Server detects that all the targeted DSLT-CFs 1208 and 1210 (i.e. both IoT Devices 1234 and 1236) have responded that they have successfully locked the targeted resources, para[0327], ln 1-12/ The following DSLT scheduling functionality 1310 may be used. [0286] 1) A DSLT-MF 1204  may coordinate the reachability schedules of IoT devices which are the targets of DSLTs to help ensure that all the required devices are online and available, para[0285], ln 1-15/ These policies may be used to configure rules that control how a DSLT-MF 1204  prioritizes and ranks the processing of DSLT or DSLT sequences with respect to each other, para[0273], ln 12-28/ distributed service layer transaction (DSLT) service, para[0003], ln 5-15/ The server 1102 may be an IoT server 1102 with a service layer containing the DSLT service, para[0116], ln 1-16/ These policies may be used to configure rules that control how a DSLT-MF 1204[the IoT event prioritization scheme] prioritizes and ranks the processing of DSLT or DSLT sequences with respect to each other, para[0276], ln 1-10/  the DSLT-MF 1204 [the IoT event prioritization scheme ]uses the priority and schedule information to rank and order the execution of DSLT-TRIGGER requests with respect to each other, para[0297], ln 14-26/ the DSLT-MF 1204[the IoT event prioritization scheme] uses the priority information to rank and order the execution of DSLT-SEQ-TRIGGER requests with respect to each other, para[0323], 23-45/ In step 10 of FIG. 22, the DSLT-MF 1204[the IoT event prioritization scheme] on the IoT Server detects that all the targeted DSLT-CFs 1208 and 1210 (i.e. both IoT Devices 1234 and 1236) have responded that they have successfully locked[a condition indicator] the targeted resources. As a result, the DSLT-MF 1204[the IoT event prioritization scheme] determines[ selectively] that it[the IoT event prioritization scheme] may proceed to instruct the targeted DSLT-CF 1210 to execute the transaction, para[0327], ln 1-25 ). 
In additional, Shamar teaches ( IoT SuperAgent may generally monitor an IoT environment in a substantially continuous manner at block 610 to receive activity[IoT event prioritization] and/or proximity indicators from any IoT devices within the IoT environment that detect active and/or passive interactions associated with a user and further to receive notifications from any IoT devices within the IoT environment (e.g., IoT devices that detect emergency or other high-priority events[IoT event prioritization] or state changes). As such, in response to receiving activity and/or proximity indications reported from one or more IoT devices at block 620, the IoT SuperAgent may appropriately update[implementing] an activity [IoT event prioritization]and proximity trail associated with the user at block 630, para[0077], ln 3-30). 


 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LeChi  Truong whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/LECHI TRUONG/               Primary Examiner, Art Unit 2194